Citation Nr: 0939474	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1959 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at an August 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record indicates the Veteran 
currently suffers from recurrent tinnitus that is 
etiologically related to active service.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends he is entitled to service connection for 
recurrent tinnitus.  Specifically, he contends that he was 
subjected to acoustic trauma as a quality control inspector 
on three aircraft carriers during service.

The Veteran was afforded a VA contract examination in October 
2005 in conjunction with his claim.  After reviewing the 
evidence of record, including service treatment records, and 
physically examining the Veteran, the VA examiner opined that 
the Veteran's recurrent tinnitus is not at least as likely as 
not etiologically related to active service.  The examiner 
based this opinion on the fact that the could not then recall 
the date of the onset of tinnitus.

However, the Veteran has provided an opinion from Dr. 
Mullins, an audiologist.  After reviewing the record, Dr. 
Mullins opined that tinnitus is "most certainly" of the 
same etiology of the Veteran's service-connected hearing 
loss, specifically over-exposure to acoustic energy, most 
likely from military exposure to aircraft and aircraft 
launching.  The Board observes service connection for 
bilateral hearing loss was granted by the November 2005 
rating decision currently on appeal.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
found that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Further, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In reviewing the record in its entirety, including Dr. 
Mullins's June 2009 opinion, the Board finds the evidence to 
be in genuine equipoise as to whether the Veteran's recurrent 
tinnitus is etiologically related to active service.  As 
such, in resolving all doubt in the Veteran's favor, the 
Board finds that service connection for recurrent tinnitus is 
warranted.



ORDER

Service connection for recurrent tinnitus is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


